DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 8 has swapped reference numerals 105 & 107, which in other figures as well as in the specification refer to the threaded bore and the bone graft insertion window, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0027, line 9, “linear rods 114” should read “linear rods 120”, as 114 is the numeral used to designate the threaded portion of threaded rod 112.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites an expandable interbody spacer with upper and lower endplates slidingly coupled to a frame and housing through a series of compound-angle linear rods and bores, and claim 5 recites the interbody spacer of claim 1 wherein the corresponding compound-angle linear rods and bores may be any suitable configuration that allows for the sliding movement between the components, which does not further limit the subject matter of claim 1 as it already claims a sliding motion and “any suitable configuration” does not exclude any configurations, which would be required for the claim to be further limiting.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites an expandable interbody spacer with upper and lower endplates slidingly coupled to a frame and housing through a series of compound-angle linear rods and bores, and claim 18 recites the interbody spacer of claim 14 wherein the corresponding compound-angle linear rods and bores may be any suitable configuration that allows for the sliding movement between the components, which does not further limit the subject matter of claim 14 as it already claims a sliding motion and “any suitable configuration” does not exclude any configurations, which would be required for the claim to be further limiting. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 through 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Huang (US Patent No. 2021/0137695 A1).
Regarding claim 1, Huang teaches an expandable interbody spacer for placement between adjacent vertebrae (Figs 1-2, expansion module 10) comprising:
two or more upper endplates (first expansion block 11 & third expansion block 13), each endplate having two or more upper compound- angle linear rods extending from a bottom surface (inclined plane guide rails 111 extending from inclined plane 110; inclined plane guide rails 131 extending from inclined plane 130);
two or more lower endplates (second expansion block 12 & fourth expansion block 14), each endplate having two or more lower compound- angle linear rods extending from a top surface (inclined plane guide rails 121 extending from inclined plane 120; inclined plane guide rails 141 extending from inclined plane 140);
a frame (second push member 30; second and fourth guide blocks 16 and 18) having multiple compound-angle bores (2nd upper dovetailed groove 162 & 2nd lower dovetailed groove 163; 4th upper dovetailed groove 182 & 4th lower dovetailed groove 183) configured to slidingly couple with at least one of upper and lower compound-angle linear rods of each upper and lower endplates;
a housing (first push member 20; first and third guide blocks 15 and 17) having multiple compound-angle bores (1st upper dovetailed groove 152 & 1st lower dovetailed groove 153; 3rd upper dovetailed groove 172 & 3rd lower dovetailed groove 173) configured to slidingly couple with at least one of the upper and lower compound-angle linear rods of each the upper and lower endplates;
wherein movement of the frame and housing toward each other slides the upper compound-angle linear rods and lower compound-angle linear rods outwardly from the compound-angle bores to move the upper and lower endplates away from each other both vertically and horizontally to expand both a height and a width of the expandable interbody spacer from a collapsed state to an expanded state (Para. 0041 & Para. 0053-0054 describe expansion of interbody spacer, and Figures 3 and 12 show collapsed and fully expanded states, respectively).
Regarding claim 2, Huang teaches the expandable interbody spacer of claim 1, wherein movement of the frame and housing away from each other slides the upper compound-angle linear rods and lower compound-angle linear rods into the compound-angle bores to move the upper and lower endplates toward from each other both vertically and horizontally to reduce both the height and the width of the expandable interbody spacer and collapse the expandable interbody spacer to the collapsed state (Para. 0041 describes expansion of spacer, reverse of process would lead to contraction of the interbody spacer as well).
Regarding claim 3, Huang teaches the expandable interbody spacer of claim 1, wherein vertically expands increases a vertical distance between the two or more upper and lower endplates (Para. 0054, Figs 12-14 ), and horizontally expands increases a horizontal distance between the two or more upper endplates and a horizontal distance between the two or more lower endplates (Para. 0053, Figs 9-11).
Regarding claim 4, Huang teaches the expandable interbody spacer of claim 1, further comprising a drive screw (rod 21 with screw hole 22) coupled with the housing; and
a threaded rod (bolt 40) having a proximal end coupled with the drive screw (Para. 0040, screw portion 41 coupled with screw hole 22) and a distal end coupled to the frame (Para. 0040, head portion 42 abuts against one side of second push member 30);
wherein movement of the drive screw in a first direction is configured to move the frame and housing toward each other (Para. 0041), and movement of the drive screw in a second direction is configured to move the frame and housing away from each other (Para. 0041, same process described can be reversed).
Regarding claim 5, Huang teaches the expandable interbody spacer of claim 1, wherein the corresponding compound-angle linear rods and compound-angle linear bores may be any suitable configuration that allows for the sliding movement between the components.  Note that “any suitable configuration” does not describe any specific configuration and the configuration disclosed by Huang allows for sliding movement.
Regarding claim 6, Huang teaches the expandable interbody spacer of claim 1, wherein each upper and lower endplate includes distal compound-angle ramps configured to couple with corresponding compound-angle ramps on the frame (second upper inclined plane 160 and a second lower inclined plane 161 on second guide block 16 corresponding to the first and second inclined planes 110, 120 on the rear ends of the first and second expansion blocks 11, 12; fourth upper inclined plane 180 and a fourth lower inclined plane 181 on fourth guide block 18 corresponding to the third and fourth inclined planes 130, 140 on the rear ends of the third and fourth expansion blocks 13, 14), and each upper and lower endplate includes proximal compound-angle ramps configured to couple with corresponding compound- angle ramps on the housing (first upper inclined plane 150 and a first lower inclined plane 151 on first guide block 15 corresponding to the first and second inclined planes 110, 120 on the front ends of the first and second expansion blocks 11, 12; third upper inclined plane 170 and a third lower inclined plane 171 on third guide block 17 corresponding to the third and fourth inclined planes 130, 140 on the front ends of the third and fourth expansion blocks 13, 14).
Regarding claim 7, Huang teaches an expandable interbody spacer for placement between adjacent vertebrae (Fig 1, expansion module 10) comprising:
two or more upper endplates having a lower surface (first expansion block 11 with inclined plane 110; third expansion block 13 with inclined plane 130);
two or more lower endplates having an upper surface (second expansion block 12 with inclined plane 120; fourth expansion block 14 with inclined plane 140), compound-angle linear rods coupled to the upper and lower surfaces (guide rails 111 extending from plane 110; guide rails 121 extending from plane 120; guide rails 131 extending from plane 130; guide rails 141 extending from plane 140);
a frame (second push member 30; second and fourth guide blocks 16 and 18) having multiple compound-angle bores (2nd upper dovetailed groove 162 & 2nd lower dovetailed groove 163; 4th upper dovetailed groove 182 & 4th lower dovetailed groove 183) configured to slidingly couple with at least one compound-angle linear rod of each upper and lower endplate;
a housing (first push member 20; first and third guide blocks 15 and 17) having multiple compound-angle bores (1st upper dovetailed groove 152 & 1st lower dovetailed groove 153; 3rd upper dovetailed groove 172 & 3rd lower dovetailed groove 173) configured to slidingly couple with at least one compound-angle linear rod of each the upper and lower endplate;
wherein movement of the frame and housing toward each other slides the upper compound-angle linear rods and lower compound-angle linear rods outwardly from the compound-angle bores to move the upper and lower endplates away from each other both vertically and horizontally to expand both a height and a width of the expandable interbody spacer from a collapsed state to an expanded state (Para. 0041 & Para. 0053-0054 describe expansion of interbody spacer, and Figures 3 and 12 show collapsed and fully expanded states, respectively).
Regarding claim 8, Huang teaches the expandable interbody spacer of claim 7, further comprising a drive screw (rod 21 with screw hole 22) coupled with the housing; and
a threaded rod (bolt 40) having a proximal end coupled with the drive screw (Para. 0040, screw portion 41 coupled with screw hole 22) and a distal end coupled to the frame (Para. 0040, head portion 42 abuts against one side of second push member 30);
wherein movement of the drive screw in a first direction is configured to move the frame and housing toward each other (Para. 0041), and movement of the drive screw in a second direction is configured to move the frame and housing away from each other (Para. 0041, same process described can be reversed).
Regarding claim 9, Huang teaches the expandable interbody spacer of claim 7, wherein each upper and lower endplate includes distal compound-angle ramps configured to couple with corresponding compound-angle ramps on the frame (second upper inclined plane 160 and a second lower inclined plane 161 on second guide block 16 corresponding to the first and second inclined planes 110, 120 on the rear ends of the first and second expansion blocks 11, 12; fourth upper inclined plane 180 and a fourth lower inclined plane 181 on fourth guide block 18 corresponding to the third and fourth inclined planes 130, 140 on the rear ends of the third and fourth expansion blocks 13, 14), and each upper and lower endplate includes proximal compound-angle ramps configured to couple with corresponding compound- angle ramps on the housing (first upper inclined plane 150 and a first lower inclined plane 151 on first guide block 15 corresponding to the first and second inclined planes 110, 120 on the front ends of the first and second expansion blocks 11, 12; third upper inclined plane 170 and a third lower inclined plane 171 on third guide block 17 corresponding to the third and fourth inclined planes 130, 140 on the front ends of the third and fourth expansion blocks 13, 14).
Regarding claim 10, Huang teaches the expandable interbody spacer of claim 7, wherein the compound-angle linear rods include at least one distal linear rod near a distal end of the bottom surface of each upper endplate and at least one proximal linear rod near a proximal end of the bottom surface each upper endplate (guide rails 111 extending in proximal and distal directions from plane 110; guide rails 131 extending in proximal and distal directions from plane 130), and the two or more lower compound-angle linear rods include at least one linear rod near a distal end of the top surface of each bottom endplate and at least one linear rod proximate a proximal end of the top surface of each bottom endplate (guide rails 121 extending in proximal and distal directions from plane 120; guide rails 141 extending in proximal and distal directions from plane 140).
Regarding claim 12, Huang teaches the expandable interbody spacer of claim 7, wherein movement of the drive screw in a second direction is configured to move the frame and housing away from each other and collapse the expandable interbody spacer to the collapsed state (Para. 0041, describes expansion of spacer, reverse of process would lead to contraction of the interbody spacer as well).
Regarding claim 13, Huang teaches the expandable interbody spacer of claim 7, wherein vertically expands increases a vertical distance between the two or more upper and lower endplates (Para. 0054, Figs 12-14), and horizontally expands increases a horizontal distance between the two or more upper endplates and a horizontal distance between the two or more lower endplates (Para. 0053, Figs 9-11).
Regarding claim 14, Huang teaches an expandable interbody spacer for placement between adjacent vertebrae (Figs 1 & 2, expansion module 10) comprising:
right and left upper endplates (first and third expansion blocks 11 and 13) having compound-angle linear rods extending from a bottom surface (guide rails 111 extending from plane 110 in proximal and distal directions; guide rails 131 extending from plane 130 in proximal and distal directions);
right and left lower endplates (second and fourth expansion blocks 12 and 14) having proximal and distal compound-angle linear rods extending from a top surface (guide rails 121 extending from plane 120 in proximal and distal directions; guide rails 141 extending from plane 140 in proximal and distal directions);
a frame (second push member 30; second and fourth guide blocks 16 and 18) having multiple compound-angle bores (2nd upper dovetailed groove 162 & 2nd lower dovetailed groove 163; 4th upper dovetailed groove 182 & 4th lower dovetailed groove 183) configured to slidingly couple with the proximal compound-angle linear rods of the right and left upper and lower endplates;
a housing (first push member 20; first and third guide blocks 15 and 17) having multiple compound-angle bores (1st upper dovetailed groove 152 & 1st lower dovetailed groove 153; 3rd upper dovetailed groove 172 & 3rd lower dovetailed groove 173) configured to slidingly couple with distal compound-angle linear rods of the right and left upper and lower endplates;
a drive screw (rod 21 with screw hole 22) coupled with the housing; and
a threaded rod (bolt 40) having a proximal end coupled with the drive screw (Para. 0040, screw portion 41 coupled with screw hole 22) and a distal end coupled to the frame (Para. 0040, head portion 42 abuts against one side of second push member 30);
wherein movement of the drive screw in a first direction is configured to move the frame and housing toward each other (Para. 0041), and the compound-angle linear rods are configured to slide within the compound-angle bores to move the upper and lower endplates away from each other both vertically and horizontally to expand both a height and a width of the expandable interbody spacer from a collapsed state to an expanded state (Para. 0041 & Para. 0053-0054 describe expansion of interbody spacer, and Figure 12 shows fully expanded state of device).
Regarding claim 15, Huang teaches the expandable interbody spacer of claim 14, wherein movement of the drive screw in a second direction is configured to move the frame and housing away from each other and collapse the expandable interbody spacer to the collapsed state (Para. 0041, describes expansion of spacer, reverse of process would lead to contraction of the interbody spacer as well).
Regarding claim 16, Huang teaches the expandable interbody spacer of claim 14, wherein vertically expands increases a vertical distance between the right and left upper endplates and the right and left lower endplates (Para. 0054, Figs 12-14), and horizontally expands increases a horizontal distance between the right upper and lower endplates and the left upper and lower endplates (Para. 0053, Figs 9-11).
Regarding claim 17, Huang teaches the expandable interbody spacer of claim 14, wherein each right and left upper endplate and each right and left lower endplate includes a distal compound-angle ramp configured to couple with a corresponding compound-angle ramp on the frame (second upper inclined plane 160 and a second lower inclined plane 161 on second guide block 16 corresponding to the first and second inclined planes 110, 120 on the rear ends of the first and second expansion blocks 11, 12; fourth upper inclined plane 180 and a fourth lower inclined plane 181 on fourth guide block 18 corresponding to the third and fourth inclined planes 130, 140 on the rear ends of the third and fourth expansion blocks 13, 14) and a proximal compound-angle ramp configured to couple with corresponding compound- angle ramps on the housing (first upper inclined plane 150 and a first lower inclined plane 151 on first guide block 15 corresponding to the first and second inclined planes 110, 120 on the front ends of the first and second expansion blocks 11, 12; third upper inclined plane 170 and a third lower inclined plane 171 on third guide block 17 corresponding to the third and fourth inclined planes 130, 140 on the front ends of the third and fourth expansion blocks 13, 14).
Regarding claim 18, Huang teaches the expandable interbody spacer of claim 14, wherein the corresponding compound-angle linear rods and compound-angle linear bores may be any suitable configuration that allows for the sliding movement between the components.  Note that “any suitable configuration” does not describe any specific configuration and the configuration disclosed by Huang allows for sliding movement.
Regarding claim 19, Huang teaches the expandable interbody spacer of claim 14, wherein the compound-angle linear rods include at least one distal linear rod near a distal end of the bottom surface of each upper endplate and at least one proximal linear rod near a proximal end of the bottom surface each upper endplate (guide rails 111 extending in proximal and distal directions from plane 110; guide rails 131 extending in proximal and distal directions from plane 130), and the two or more lower compound-angle linear rods include at least one linear rod near a distal end of the top surface of each bottom endplate and at least one linear rod proximate a proximal end of the top surface of each bottom endplate (guide rails 121 extending in proximal and distal directions from plane 120; guide rails 141 extending in proximal and distal directions from plane 140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent No. 2021/0137695 A1) in view of Speirs (US Patent No. 2006/0009770 A1).
Huang fails to teach that the drive screw includes a locking mechanism to lock the expandable interbody spacer in a collapsed or expanded state.
Speirs teaches that a screw (Figs. 1 & 2, screw 1) includes a locking mechanism (snap ring 5) to lock a device in an expanded state (para. 0020).
It would have been obvious to one of ordinary skill in the art to have modified Huang to incorporate the teachings of Speirs and provide a locking mechanism on the drive screw and frame in order to stably lock the interbody spacer in an expanded position once placed within the intervertebral space. Doing so would aid in device reliability and durability, providing benefits for patients and practitioners alike.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Patent No. 2020/0163775 A1) teaches an expandable four-directional fusion cage with pin couplers between endplates guiding expansion
Purcell (US Patent No. 2019/0388232 A1) teaches an expandable four-directional fusion cage with expansion guided by ramps and wedges
Ibarra (US Patent No. 2015/012097 A1) teaches an expandable intervertebral implant with protrusions and slots to guide vertical expansion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL R MORA-VELAZQUEZ whose telephone number is (571)272-7111. The examiner can normally be reached Monday - Thursday 8:00am - 5:30pm, Friday 8:00am-4:30pm, Off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo C Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL ROBERTO MORA-VELAZQUEZ/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773